     Case 2:19-cv-01171-JTM-KWR Document 23-3 Filed 06/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                §     CIVIL ACTION NO. 19-1171
          Plaintiff                 §
                                    §
VERSUS                              §     JUDGE JANE TRICHE MILAZZO
                                    §
JEFF LANDRY, ET AL,                 §
            Defendants              §     MAGISTRATE KAREN WELLS ROBY
                                    §
*****************************************************************************


                                  NOTICE OF SUBMISSION

       PLEASE TAKE NOTICE that defendant, Warren Montgomery, will submit his Motion

to Stay Proceedings before the Honorable Jane Triche Milazzo, Judge of the United States District

Court for the Eastern District of Louisiana, on the 31st day of July, 2019, at 9:30 a.m.

                                               Respectfully submitted,

                                               s/ Cary J. Menard
                                              Cary J. Menard (#09426)
                                              701 N. Columbia St. – 2nd Floor DA Office
                                              Covington, Louisiana 70433
                                              Telephone: (985) 871-4530
                                              Facsimile: (985) 867-5124
                                              Email:        cmenard@22da.com
                                              Counsel for Defendant, Warren Montgomery, in
                                              his capacity as District Attorney for the 22nd
                                              Judicial District, State of Louisiana.




                                                 1
     Case 2:19-cv-01171-JTM-KWR Document 23-3 Filed 06/18/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing document was electronically filed with the

Clerk of Court of the United States District Court for the Eastern District of Louisiana on June 18,

2019, by using the CM/ECF system. Notice of this filing will be sent to all counsel of record by

operation of the court’s electronic filing system.

       I further certify that the following pro se litigant was served with a copy of the forgoing

document via United States Mail:


Kevin M. Quatrevingt
62114 Warrior Road
Lacombe, LA 70445




                                        s/ Cary J. Menard         _
                                         Cary J. Menard




                                                     2
